DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Status of Claims
Claims 1-7, 11, 14, 16, & 18-19 of U.S. Application No. 16/177845 filed on 04/21/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed04/21/2022. Claims 1-4, 7, 14, 16 & 18-19 are presently amended. Claims 8-10, 12-13, 15, & 17 are cancelled. Claims 1-7, 11, 14, 16, & 18-19 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim interpretation under 35 U.S.C. § 112(f): In response to an Office action that finds that 35 U.S.C. 112(f) is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function). MPEP 2181(I). With respect to prong 1 of the 112(f) analysis, the standard for determining whether the claim recites sufficient structure is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. MPEP 2181(I)(A).
Applicant’s remarks recite that “Applicant’s previous statements and arguments regarding claim interpretation are herein maintained. Applicant maintains that 35 U.S.C. 112(f) should not be invoked”.  Applicant has not established that the claim limitations recites sufficient structure to perform the claimed function to avoid interpretation under 112(f). As indicated in the previous 112(f) analysis, the terms “a power system, a traction system, a control system coupled to the power system, an implement sensing system coupled to the control system,” are generic placeholders. The terms do not limit the scope of the claim to any specific structure for performing the claimed function. Further, a person of ordinary skill in the art would not recognize the term as being limited to any specific structure for performing the claimed function. 
Based on the above analysis and the previous response in Non-Final Rejection filed 07/08/2021, the claim limitations do not recite sufficient structure to avoid interpretation under 112(f). Therefore, the previous claim interpretation is maintained regarding “a power system, a traction system, a control system coupled to the power system, an implement sensing system coupled to the control system”.

In regards to the previous rejection under 35 U.S.C. § 103:  Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose the limitation “the first position on the implement carrier being separate from the one or more pin engagement position;” and “the second position on the implement carrier being separate from the one or more pin engagement positions.” Applicant further argues “Firstly, with regards to the claim limitations of the first and second sensor positions being separate from the one or more pin engagement positions not being disclose by Cockerham, Applicant again acknowledges the Examiner’s comments but maintains previously presented arguments. Fig. 3 of Cockerham included below clearly illustrates that sensors 21 and 22 are at the engagement positions of pins 5 & 6.” Examiner respectfully disagrees. Applicant is reminded that the claims must be given their broadest reasonable interpretation. As the Applicant referred to Fig. 3, the sensors 21 and 22 are above the pin engagement positions (5, 6), which indicate they are separate. Please refer to previous Final Rejection response filed on 10/15/2020, pages 4-5 of the office action. In conclusion, the 103 rejection is maintained provided the argument above.
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose the limitations in claims 1, 7, & 14 “the implement carrier having a first plate coupled to a first arm of a lift arm structure and a second plate coupled to a second arm of the lift arm structure, the first and second plates each having a front face, a top surface angled with respect to the front face, and a bottom surface angled with respect to the front face,” and the limitation “determining whether a first sensor of an implement sensing system, located at a first position at the top surface of the first plate of the implement carrier, angled with respect to the front face of the first plate,” Applicant further argues “The cited combination of Cockerham, Fey and Jonsson fail to disclose this combination of features, as would prior art combinations including Kean or ‘986.” This feature is neither disclosed nor suggested by Cockerham, Fey or the other art of record.” Examiner respectfully disagrees. Applicant is reminded that the claims must be given their broadest reasonable interpretation. Fey teaches an implement carrier that contains two plates (400 the receiver assembly) that contain the sensor 302 on the top portion and are each connected to each arm (see at least Fey, Fig. 1B & 1D, para. [0045]). Fey discloses the plates both have a front face that contain the connector assembly 314, top surface angled with the front face that contains the sensors 302 on the protrusions 310, and a bottom surface 320 angled with respect to the front face (see at least Fey, Fig. 1B & 1D). In conclusion, the 103 rejection is maintained provided the argument above.
Applicant’s remaining arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments. A new grounds of rejection is made in view of US 2017/0335540A1 (“Hill”).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) from claims 7 & 14 is/are: 
a power system configured to provide power for operating functions on the power machine; 
a traction system coupled to the frame and configured to move the power machine over a support surface; 
a control system coupled to the power system and configured to control the provision of power from the power system, the control system including a controller and a human machine interface; and 
an implement sensing system coupled to the control system and configured to sense whether an implement is in close enough proximity to the implement carrier that it can be operably coupled to the implement carrier and to provide indications to the control system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 11, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/156672 (“Cockerham”), in view of US 2018/0238015A1 (“Fey”), further in view of US 2017/0335540A1 (“Hill”).
As per claim 1 Cockerham discloses
A method of sensing a position of an implement relative to an implement carrier of a power machine to which the implement can be attached (see at least Cockerham, Abstract; Fig. 11), the method comprising;
determining whether a first sensor of an implement sensing system located at a first position on a first side on the implement carrier with the implement, detects the implement, the first position on the implement carrier being separate from the one or more pin engagement positions (see at least Cockerham, Fig. 11; pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. 8a to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8.);
providing an indication to the control system of whether the first sensor detects the implement (see at least Cockerham, Fig. 11, pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.);
determining whether a second sensor of the implement sensing system located at a second position on the implement carrier during the process of beginning engagement with the implement, detects the implement, the second position on the implement carrier being separate from the one or more pin engagement positions (see at least Cockerham, Fig. 11; pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8.);
providing an indication to the control system of whether the second sensor sensing detects the implement (see at least Cockerham, Fig. 11, pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.);
determining, if the second sensor detected the implement, whether a locking mechanism sensor of the implement sensing system detects a locking mechanism in an activated position (see at least Cockerham, Fig. 11, pg. [14-15]: Sensor 49 detects the presence of the fin 45 within the slot 48 and therefore detects when the projection 46 has cleared the slot 48 indicating that the claw 9 has moved into a closed position. Sensor 49 is considered to be active when the slot 48 is clear. Sensor 50 detects movement of the wedge 23 into a wedging position and can therefore be used to signal that a bucket or other attachment has been safely attached to the hitch 44 and is now ready for use. Sensor 50 is considered to be active when the wedge 23 is in a fully wedging position. & p. [16] The control means 51 is first activated by switching on the power-on switch 56.  The warning system 54 is then activated and the status of the four sensors 21, 22, 49 and 50 is then checked. If none of the sensors 21, 22, 49, 50 is active, the control means 51 assumes that there is no attachment secured to the hitch 44. However, the operator is required to confirm this by pressing buttons 58 and 59 and holding them pressed down simultaneously for a predetermined period, for example five seconds. This switches off the warning system 54. If any of the sensors 21, 22, 49 and 50 is active, then the control means 51 assumes that an attachment is secured to the hitch 44 and waits assumes a passive state waiting for an unhitch sequence to begin as described in more detail below.); and
providing an indication to the control system of whether the locking mechanism is activated (see at least Cockerham, Fig. 11, pg. [16-17]: The control means 51 then switches off the warning system 54 and switches on an appropriate light 60, for example a green LED, signaling to the operator that the attachment has been successfully clamped to the hitch 44.).
Cockerham does disclose that the first sensor is proximate the top surface of the implement carrier when you rotate the implement carrier clockwise (see at least Cockerham, fig. 3 & pg. 8); thus, one of ordinary skill in the art before the effective filing date of the invention would recognize the benefit of having a first sensor proximate the top surface of the implement carrier in order to couple the implement correctly. 
Cockerham does not explicitly disclose
the implement carrier having a first plate coupled to a first arm of a lift arm structure and a second plate coupled to a second arm of the lift arm structure, the first and second plates each having a front face, a top surface angled with respect to the front face, and a bottom surface angled with respect to the front face, 
determining whether a first sensor of an implement sensing system, located at a first position at the top surface of the first plate of the implement carrier, angled with respect to the front face of the first plate, during a process of beginning engagement with the implement, detects the implement,
determining whether a second sensor, of the implement sensing system, located at a second position at the bottom surface of the second plate of the implement carrier, angled with respect to the front face of the second plate, during the process of beginning engagement with the implement.
Fey teaches
the implement carrier having a first plate coupled to a first arm of a lift arm structure and a second plate coupled to a second arm of the lift arm structure, the first and second plates each having a front face, a top surface angled with respect to the front face, and a bottom surface angled with respect to the front face (see at least Fey, Figs. 1b & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.),
determining whether a first sensor, of an implement sensing system, located at a first position at a top portion of a first side of the implement carrier during a process of beginning engagement with the implement, detects the implement (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors, strain gauges, load cells, speed sensors, accelerometers, vibration sensors, force or resistance sensors, load level sensors, load tilt or angle sensors, load weight sensors, location stability sensors (e.g., motion caused by waves), or any combination thereof. Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham to determining whether a first sensor, of an implement sensing system, located at a first position at a top portion of a first side of the implement carrier during a process of beginning engagement with the implement, detects the implement of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).
Hill teaches
determining whether a second sensor, of the implement sensing system, located at a second position at the bottom surface of the second plate of the implement carrier, angled with respect to the front face of the second plate, during the process of beginning engagement with the implement (see at least Hill, Fig. 6 & para. [0069]: FIG. 6 shows a pin detection system 650 embodying one aspect of the invention included in the dedicated coupler 210. The pin detection system 650 comprises a sensor 652 with detection zone 653 . The system 650 may be similar to the detection system 450 and so a similar description applies, as would be apparent to a skilled person, unless otherwise indicated. Accordingly, when the coupling protrusion 227 (which may be referred to as a pin) is correctly positioned in the recess 222 to allow it to be engaged correctly by the locking member 230, the pin 227 (i.e. at least part of it) is in the detection zone 653 and is detected by sensor 652, the detection being indicated by the output of the sensor 652, which can therefore be used as an indication of the correct engagement of the attachment and coupler prior to the operation of the locking member 230.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham to determining whether a second sensor, of the implement sensing system, located at a second position at the bottom surface of the second plate of the implement carrier, angled with respect to the front face of the second plate, during the process of beginning engagement with the implement of Hill in order for determining that the rear pin is in the correct position before closing the coupler's locking mechanism (see at least Hill, para. [0005]).

As per claim 2 Cockerham discloses 
wherein determining whether the first sensor detects the implement further comprises determining whether the first sensor detects the implement at the position of the first engagement feature on the implement carrier with the implement (see at least Cockerham, Fig. 3, pg. [8]: sensors 21 and 22 are located adjacent the lead-in apertures 8 of the side members 2 and detect when the pins 5 and 6 of the attachment are located within the apertures 8.).
Cockerham does not explicitly disclose
wherein the first plate of the implement carrier has a first engagement feature at the top surface, wherein the first engagement feature and the first position of the first sensor are not on the front face of the first plate of the implement carrier, and 
determining whether the first sensor detects the implement at the position of the first engagement feature at the top surface of the first plate of the implement carrier during the process of beginning engagement with the implement.
Fey teaches
wherein the first plate of the implement carrier has a first engagement feature at the top surface, wherein the first engagement feature and the first position of the first sensor are not on the front face of the first plate of the implement carrier (see at least Fey, Figs. 1b & 1d & para. [0041]: As shown, the protrusions 310 of the connector assembly 300 are disposed within ( e.g., engage with) the recesses 402 of the receiver assembly 400. Additionally, the locking features 316 are extended to the second position to interface with (e.g., engage with) the corresponding locking features of the receiver assembly 400.  & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others.),
determining whether the first sensor detects the implement at the position of the first engagement feature at the top surface of the first plate of the implement carrier during the process of beginning engagement with the implement (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0041]: As shown, the protrusions 310 of the connector assembly 300 are disposed within ( e.g., engage with) the recesses 402 of the receiver assembly 400. Additionally, the locking features 316 are extended to the second position to interface with (e.g., engage with) the corresponding locking features of the receiver assembly 400. para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham wherein the first plate of the implement carrier has a first engagement feature at the top surface, wherein the first engagement feature and the first position of the first sensor are not on the front face of the first plate of the implement carrier, and determining whether the first sensor detects the implement at the position of the first engagement feature at the top surface of the first plate of the implement carrier during the process of beginning engagement with the implement of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).

As per claim 3 Cockerham discloses 
wherein determining whether the first sensor detects the implement at the position of the first engagement feature on the implement carrier during the process of beginning engagement with the implement comprises determining whether the first sensor detects the implement at the position of the first engagement feature that is configured to engage a complementary feature on the implement that can be sensed by the first sensor (see at least Cockerham, Fig. 3, pg. [8]: sensors 21 and 22 are located adjacent the lead-in apertures 8 of the side members 2 and detect when the pins 5 and 6 of the attachment are located within the apertures 8. [Side members 2 can be rotated in operation such that the first engagement feature is near a top of the side members]).
Cockerham does not explicitly disclose
whether the first sensor detects the implement at the position of the first engagement feature proximate the top of the implement carrier during the process of beginning engagement with the implement comprises determining whether the first sensor detects the implement at the position of the first engagement feature near a top of the implement carrier that is configured to engage a complementary feature on the implement that can be sensed by the first sensor.
Fey teaches
whether the first sensor detects the implement at the position of the first engagement feature at the top surface of the first plate during the process of beginning engagement with the implement comprises determining whether the first sensor detects the implement at the position of the first engagement feature that is configured to engage a complementary feature on the implement that can be sensed by the first sensor (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. para. [0041]: As shown, the protrusions 310 of the connector assembly 300 are disposed within ( e.g., engage with) the recesses 402 of the receiver assembly 400. Additionally, the locking features 316 are extended to the second position to interface with (e.g., engage with) the corresponding locking features of the receiver assembly 400. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham whether the first sensor detects the implement at the position of the first engagement feature at the top surface of the first plate during the process of beginning engagement with the implement comprises determining whether the first sensor detects the implement at the position of the first engagement feature that is configured to engage a complementary feature on the implement that can be sensed by the first sensor of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).

As per claim 4 Cockerham discloses 
wherein determining whether the second sensor of the implement sensing system detects the implement further comprises determining whether the second sensor detects the implement at the second position during the process of beginning engagement with the implement (see at least Cockerham, Fig. 3; pg. [8]: sensors 21 and 22 are located adjacent the lead-in apertures 8 of the side members 2 and detect when the pins 5 and 6 of the attachment are located within the apertures 8." [Side members 2 can be rotated in operation such that the second position is near a bottom of the side members]).
Cockerham does not explicitly disclose
wherein determining whether the second sensor of the implement sensing system detects the implement further comprises determining whether the second sensor detects the implement at the second position during the process of beginning engagement with the implement such that the front face of the implement carrier is positioned against an implement carrier interface of the implement during the process of beginning engagement with the implement.
Fey teaches
wherein determining whether the second sensor of the implement sensing system detects the implement further comprises determining whether the second sensor detects the implement at the second position during the process of beginning engagement with the implement such that the front face of the implement carrier is positioned against an implement carrier interface of the implement during the process of beginning engagement with the implement (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors, strain gauges, load cells, speed sensors, accelerometers, vibration sensors, force or resistance sensors, load level sensors, load tilt or angle sensors, load weight sensors, location stability sensors (e.g., motion caused by waves), or any combination thereof. Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham wherein determining whether the second sensor of the implement sensing system detects the implement further comprises determining whether the second sensor detects the implement at the second position during the process of beginning engagement with the implement such that the front face of the implement carrier is positioned against an implement carrier interface of the implement during the process of beginning engagement with the implement of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).

As per claim 7 Cockerham discloses 
a power machine comprising (see at least Cockerham, Abstract);
a frame (see at least Cockerham, Fig. 1):
a power system configured to provide power for operating functions on the power machine (see at least Cockerham, pg. [1]: hydraulic system of the excavator; p. 15: power source);
a traction system coupled to the frame and configured to move the power machine over a support surface (see at least Cockerham pg. [2]: moved from one location to another);
a lift arm structure pivotally coupled to the frame and configured to be moved relative to the frame by at least one lift arm actuator (see at least Cockerham, pg. [1]: excavator's dipper arm & pg. [8]: the control means is linked to the control system for the hydraulic arms of the excavator and the control system 2 5 arranged so that operation of the dipper arm of the excavator is de-activated once the pins 5 and 6 have been detected until the claws 9 and 10 have both been moved into their closed position when the arm is reactivated & pg. [12]: power can be restored to the dipper arm of the excavator. This enables the operate to lift the dipper arm and hitch 1),
wherein the implement carrier includes an engagement feature for engaging the implement while and after the implement is being coupled to the implement carrier, a locking feature that is moveable between an unlocked position and a locked position to, along with the engagement feature, secure the implement to the implement carrier, and a locking mechanism operable to move the locking feature between the unlocked and the locked position (see at least Cockerham, Fig. 3,  pg. [9]: As shown in Fig. 3, a locking means 23 is provided that operates to wedge either or both of the claws 9, 10 in position relative to the body of the hitch 1 to retain the claw 9, 10 in a closed position. In a first embodiment, as shown in Fig. 3, the locking means 23 operates to wedge the front claw 7 and comprises a movable wedge 24 and an actuator 25 in the form of a ram, the wedge 24 being attached to the reciprocating arm of the actuator 25 whereby it can be extended or retracted into or out of a wedging position. The wedge 24 is designed to locate between a flat face 26 defined by the claw 9 and a fixed portion (not shown) of the body of the hitch 1 after the claw 9 has been rotated into a closed position. Operation of the actuator 25 to move the wedge into this position can be triggered by the control means receiving a signal from third sensor (not shown) that detects when the claw 9 has been rotated sufficiently for this to occur. Alternatively, the control means could trigger the actuator 25 after the ram 15 has been fully extended.),
a control system coupled to the power system and configured to control the provision of power from the power system, the control system including a controller and a human machine interface (see at least Cockerham, pg. [15]: Operation of the control means 51 takes place via a power-on switch 56 that connects the control means 51 to a power source such as the excavator's battery, a button comprising a master switch 57 that activates the control means 51 and commences its operation, and first and second control buttons 58 and 59. The buttons 58 and 59 are preferably located within the cab of the excavator but physically spaced apart from one another, for example on opposite sides of the cab, so that they can only be pressed by the operator when he is using both of his hands.); and
an implement sensing system coupled to the control system and configured to sense whether an implement is in close enough proximity to the implement carrier that it can be operably coupled to the implement carrier and to provide indications to the control system (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.),
wherein the implement sensing system includes a first sensor at a first position adjacent the engagement feature of the implement carrier and separately from a pin engagement position where a pin of the implement carrier or implement is configured to be engaged by the other of the implement or implement carrier (see at least Cockerham, Fig. 11; pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.), 
a second sensor positioned at a second position, (see at least Cockerham, Fig. 3, pg. [8]: sensors 21 and 22 are located adjacent the lead-in apertures 8 of the side members 2 and detect when the pins 5 and 6 of the attachment are located within the apertures 8. [Side members 2 can be rotated in operation such that the first engagement feature is near a top of the side members]),
wherein the implement sensing system is further configured to: 
determine whether the first sensor detects the implement near the engagement feature on the implement  carrier (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.); and 
provide an indication to the control system of the first sensor sensing proximity of the implement near the engagement feature if it is determined that the first sensor does detect the implement near the first position (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.).
determine whether the second sensor detects the implement at the second position on the implement carrier (see at least Cockerham Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8 & pg. [16]: "The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10. & pg. [12]: Once the wedge 24 or 29 has been successfully deployed, then this action can trigger the control means to restore of hydraulic control to the dipper arm of the excavator.); and 
provide an indication to the control system of the second sensor sensing proximity of the implement at the second position on the implement carrier if it is determined that the second sensor detects the implement at the second position, the control system configured to responsively control the power machine (see at least Cockerham Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8 & pg. [16]: "The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10. & pg. [12]: Once the wedge 24 or 29 has been successfully deployed, then this action can trigger the control means to restore of hydraulic control to the dipper arm of the excavator.).
Cockerham does disclose that the first sensor is at the top surface of the implement carrier when you rotate the implement carrier clockwise (see at least Cockerham, fig. 3 & pg. 8); thus, one of ordinary skill in the art before the effective filing date of the invention would recognize the benefit of having a first sensor at the top surface of the implement carrier in order to couple the implement correctly. 
Cockerham does not explicitly disclose
the lift arm structure having first and second arms disposed on the first and second opposing sides of a frame of the power machine;
an implement carrier having first and second sides pivotally coupled respectively to the lift arm structure and configured to be rotated relative to the lift arm structure by at least one implement carrier actuator, 
wherein the implement carrier includes a front face, a top surface angled with respect to the front face, and a bottom surface angled with respect to the front face, the implement carrier including an engagement feature for engaging an implement while and after the implement is being coupled to the implement carrier,
the implement carrier configured such that the engagement feature is at a top portion of the implement carrier during a process of beginning engagement with the implement,
wherein the implement sensing system includes a first sensor positioned at a first position on the top surface, angled with respect to the front face, adjacent the engagement feature on the first side of the implement carrier during the process of beginning engagement with the implement,
a second sensor positioned at a second position at the bottom surface, angled with respect to the front face, on the second side of the implement carrier;
determine whether the second sensor detects the implement at the second position on the bottom surface of the second side of the implement carrier; and 
provide an indication to the control system of the second sensor proximity of the implement at the second position on the bottom surface of the second side of the implement carrier if it is determined that the second sensor detects the implement at the second position.
Fey teaches
the lift arm structure having first and second arms disposed on the first and second opposing sides of a frame of the power machine (see at least Fey, Figs. 1b & 1d & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.);
an implement carrier having first and second sides pivotally coupled respectively to the lift arm structure and configured to be rotated relative to the lift arm structure by at least one implement carrier actuator (see at least Fey, Figs. 1b & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.), 
wherein the implement carrier includes a front face, a top surface angled with respect to the front face, and a bottom surface angled with respect to the front face, the implement carrier including an engagement feature for engaging an implement while and after the implement is being coupled to the implement carrier (see at least Fey, Figs. 1b & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.),
the implement carrier configured such that the engagement feature is at a top portion of the implement carrier during a process of beginning engagement with the implement (see at least Fey, Figs. 1b & Figs. 2A-2C & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors... Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0027]: In embodiments including two connections, the first connection 304 (e.g., the connection between the connector assembly 300 and the receiver assembly 400) may be substantially similar. That is, implements coupled to work vehicles only by the first connection may be configured to receive the same connector assembly 300 as implements 200 configured to form two connections 304, 130. Accordingly, the method and systems described herein are compatible with implements configured to form only the first connection 304. In certain embodiments, the operator may provide a signal to the work vehicle 100 to indicate the number of connections the implement is configured to form. The automated coupling process and the connections established by the process may be better understood with reference to FIG. 1B, depicting the work vehicle 100 when not coupled to an implement 200, and FIG. 1C, depicting the implement when not coupled to a work vehicle 100. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.),
wherein the implement sensing system includes a first sensor positioned at a first position on the top surface, angled with respect to the front face, adjacent the engagement feature on the first side of the implement carrier during the process of beginning engagement with the implement (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors... Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham the lift arm structure having first and second arms disposed on the first and second opposing sides of a frame of the power machine, an implement carrier having first and second sides pivotally coupled respectively to the lift arm structure and configured to be rotated relative to the lift arm structure by at least one implement carrier actuator, wherein the implement carrier includes a front face, a top surface angled with respect to the front face, and a bottom surface angled with respect to the front face, the implement carrier including an engagement feature for engaging an implement while and after the implement is being coupled to the implement carrier to the implement carrier configured such that the engagement feature is at a top portion of the implement carrier during a process of beginning engagement with the implement, wherein the implement sensing system includes a first sensor positioned adjacent the engagement feature at the top portion of the implement carrier during the process of beginning engagement with the implement of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).
Hill teaches
a second sensor positioned at a second position at the bottom surface, angled with respect to the front face, on the second side of the implement carrier (see at least Hill, Fig. 6 & para. [0069]: FIG. 6 shows a pin detection system 650 embodying one aspect of the invention included in the dedicated coupler 210. The pin detection system 650 comprises a sensor 652 with detection zone 653 . The system 650 may be similar to the detection system 450 and so a similar description applies, as would be apparent to a skilled person, unless otherwise indicated. Accordingly, when the coupling protrusion 227 (which may be referred to as a pin) is correctly positioned in the recess 222 to allow it to be engaged correctly by the locking member 230, the pin 227 (i.e. at least part of it) is in the detection zone 653 and is detected by sensor 652, the detection being indicated by the output of the sensor 652, which can therefore be used as an indication of the correct engagement of the attachment and coupler prior to the operation of the locking member 230.);
determine whether the second sensor detects the implement at the second position on the bottom surface of the second side of the implement carrier (see at least Hill, Fig. 6 & para. [0069]: FIG. 6 shows a pin detection system 650 embodying one aspect of the invention included in the dedicated coupler 210. The pin detection system 650 comprises a sensor 652 with detection zone 653 . The system 650 may be similar to the detection system 450 and so a similar description applies, as would be apparent to a skilled person, unless otherwise indicated. Accordingly, when the coupling protrusion 227 (which may be referred to as a pin) is correctly positioned in the recess 222 to allow it to be engaged correctly by the locking member 230, the pin 227 (i.e. at least part of it) is in the detection zone 653 and is detected by sensor 652, the detection being indicated by the output of the sensor 652, which can therefore be used as an indication of the correct engagement of the attachment and coupler prior to the operation of the locking member 230.); and 
provide an indication to the control system of the second sensor proximity of the implement at the second position on the bottom surface of the second side of the implement carrier if it is determined that the second sensor detects the implement at the second position (see at least Hill, Fig. 6 & para. [0069]: FIG. 6 shows a pin detection system 650 embodying one aspect of the invention included in the dedicated coupler 210. The pin detection system 650 comprises a sensor 652 with detection zone 653 . The system 650 may be similar to the detection system 450 and so a similar description applies, as would be apparent to a skilled person, unless otherwise indicated. Accordingly, when the coupling protrusion 227 (which may be referred to as a pin) is correctly positioned in the recess 222 to allow it to be engaged correctly by the locking member 230, the pin 227 (i.e. at least part of it) is in the detection zone 653 and is detected by sensor 652, the detection being indicated by the output of the sensor 652, which can therefore be used as an indication of the correct engagement of the attachment and coupler prior to the operation of the locking member 230.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham a second sensor positioned at a second position at the bottom surface, angled with respect to the front face, on the second side of the implement carrier; determine whether the second sensor detects the implement at the second position on the bottom surface of the second side of the implement carrier; and provide an indication to the control system of the second sensor proximity of the implement at the second position on the bottom surface of the second side of the implement carrier if it is determined that the second sensor detects the implement at the second position of Hill in order for determining that the rear pin is in the correct position before closing the coupler's locking mechanism (see at least Hill, para. [0005]).

As per claim 11 Cockerham discloses 
wherein the implement sensing system further includes a locking mechanism sensor and is further configured to: 
determine, if the second sensor detected the implement at the second position, whether the locking mechanism sensor detects the locking mechanism in an activated position; and provide an indication to the control system of whether the locking mechanism is activated (see at least Cockerham, Fig. 11, pg. 14-15: Sensor 49 detects the presence of the fin 45 within the slot 48 and therefore detects when the projection 46 has cleared the slot 48 indicating that the claw 9 has moved into a closed position. Sensor 49 is considered to be active when the slot 48 is clear. Sensor 50 detects movement  of  the  wedge 23 into a  wedging  position  and  can  therefore be used to signal that a bucket or other attachment has been safely attached to  the  hitch 44  and  is now ready for use. Sensor 50 is considered to be active when the wedge 23 is in a fully wedging position. & pg. [16]: The control means 51 is first activated by switching on the power-on switch 56.  The warning system 54 is then activated and the status of the four sensors 21, 22, 49 and 50 is then checked. If none of the sensors 21, 22, 49, 50 is active, the control means 51 assumes that there is no attachment secured to the hitch 44. However, the operator is required to  confirm  this by  pressing  buttons 58 and  59 and  holding them pressed  down  simultaneously  for a  predetermined  period,  for example  five seconds.  This switches off the warning system 54. If any of the sensors 21, 22, 49 and 50 is active, then the control  means 51 assumes that an attachment is secured to the hitch 44 and waits assumes a passive state waiting  for an unhitch sequence to begin as described in more detail below. & pg. [16-17]: The control  means 51  then switches off the warning system 54 and switches on an appropriate light 60, for example a green LED, signaling to the operator that the attachment has been successfully clamped to the hitch 44.).


As per claim 16 Cockerham does not explicitly disclose
wherein the implement carrier comprises first and second plates respectively providing the first and second sides of the implement carrier, wherein the first position of the first sensor is at a top surface of the first plate, and wherein the second position of the second sensor is at a bottom surface of the second plate.
Fey teaches
wherein the implement carrier comprises first and second plates respectively providing the first and second sides of the implement carrier, wherein the first position of the first sensor is at a top surface of the first plate (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors, strain gauges, load cells, speed sensors, accelerometers, vibration sensors, force or resistance sensors, load level sensors, load tilt or angle sensors, load weight sensors, location stability sensors (e.g., motion caused by waves), or any combination thereof. Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham wherein the implement carrier comprises first and second plates respectively providing the first and second sides of the implement carrier, wherein the first position of the first sensor is at a top surface of the first plate of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).
Hill teaches
wherein the second position of the second sensor is at a bottom surface of the second side (see at least Hill, Fig. 6 & para. [0069]: FIG. 6 shows a pin detection system 650 embodying one aspect of the invention included in the dedicated coupler 210. The pin detection system 650 comprises a sensor 652 with detection zone 653 . The system 650 may be similar to the detection system 450 and so a similar description applies, as would be apparent to a skilled person, unless otherwise indicated. Accordingly, when the coupling protrusion 227 (which may be referred to as a pin) is correctly positioned in the recess 222 to allow it to be engaged correctly by the locking member 230, the pin 227 (i.e. at least part of it) is in the detection zone 653 and is detected by sensor 652, the detection being indicated by the output of the sensor 652, which can therefore be used as an indication of the correct engagement of the attachment and coupler prior to the operation of the locking member 230.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham wherein the second position of the second sensor is at a bottom surface of the second side of Hill in order for determining that the rear pin is in the correct position before closing the coupler's locking mechanism (see at least Hill, para. [0005]).

Claims 14, & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cockerham, in view of Fey, in view of Hill, further in view of US 2017/0254049A1 (“Kean”)
As per claim 14 Cockerham discloses 
a power machine comprising (see at least Cockerham, Abstract);
a frame (see at least Cockerham, Fig. 1):
a power system configured to provide power for operating functions on the power machine (see at least Cockerham, pg. [1]: hydraulic system of the excavator; p. 15: power source);
a traction system coupled to the frame and configured to move the power machine over a support surface (see at least Cockerham pg. [2]: moved from one location to another);
a lift arm structure pivotally coupled to the frame and configured to be moved relative to the frame by at least one lift arm actuator (see at least Cockerham, pg. [1]: excavator's dipper arm & pg. [8]: the control means is linked to the control system for the hydraulic arms of the excavator and the control system 2 5 arranged so that operation of the dipper arm of the excavator is de-activated once the pins 5 and 6 have been detected until the claws 9 and 10 have both been moved into their closed position when the arm is reactivated & pg. [12]: power can be restored to the dipper arm of the excavator. This enables the operate to lift the dipper arm and hitch 1),
an implement carrier pivotally coupled to the lift arm structure and configured to be rotated relative to the lift arm structure by at least one implement carrier actuator (see at least Cockerham, Fig. 1, pg. [6]: side members 2 that are adapted to be connected to a dipper arm of an excavator by bolts or pins (not shown) & pg. [7]: claws 9 and 10 are rotated by operation of the ram 15),
wherein the implement carrier further includes an engagement feature for engaging the implement while and after the implement is being coupled to the implement carrier, the implement carrier further comprising a locking mechanism that is operably coupled to a pin such that when the locking mechanism is operated the pin is caused to move relative to the implement between a disengagement position and an engagement position to secure the implement to the implement carrier (see at least Cockerham, Fig. 3,  p. [9]: As shown in Fig. 3, a locking means 23 is provided that operates to wedge either or both of the claws 9, 10 in position relative to the body of the hitch 1 to retain the claw 9, 10 in a closed position. In a first embodiment, as shown in Fig. 3, the locking means 23 operates to wedge the front claw 7 and comprises a movable wedge 24 and an actuator 25 in the form of a ram, the wedge 24 being attached to the reciprocating arm of the actuator 25 whereby it can be extended or retracted into or out of a wedging position. The wedge 24 is designed to locate between a flat face 26 defined by the claw 9 and a fixed portion (not shown) of the body of the hitch 1 after the claw 9 has been rotated into a closed position. Operation of the actuator 25 to move the wedge into this position can be triggered by the control means receiving a signal from third sensor (not shown) that detects when the claw 9 has been rotated sufficiently for this to occur. Alternatively, the control means could trigger the actuator 25 after the ram 15 has been fully extended.),
a control system coupled to the power system and configured to control the provision of power from the power system, the control system including a controller and a human machine interface (see at least Cockerham, pg. [15]: Operation of the control means 51 takes place via a power-on switch 56 that connects the control means 51 to a power source such as the excavator's battery, a button comprising a master switch 57 that activates the control means 51 and commences its operation, and first and second control buttons 58 and 59. The buttons 58 and 59 are preferably located within the cab of the excavator but physically spaced apart from one another, for example on opposite sides of the cab, so that they can only be pressed by the operator when he is using both of his hands.); and
an implement sensing system coupled to the control system and configured to sense whether an implement is in close enough proximity to the implement carrier that it can be operably coupled to the implement carrier and to provide indications to the control system of the implement proximity to the implement carrier (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.),
the implement sensing system comprising:
a first sensor positioned at a first position on the implement carrier and configured to detect presence of the implement (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.);
a second sensor positioned at a second position on the implement carrier and configured to detect presence of the implement (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.);
a third sensor configured to detect movement of the locking mechanism to allow the control system to control operation of the locking mechanism and resulting movement of the pin between the disengagement position and the engagement position only if the first and second sensors detect presence of the implement (see at least Cockerham, Fig. 3,  p. [9]: As shown in Fig. 3, a locking means 23 is provided that operates to wedge either or both of the claws 9, 10 in position relative to the body of the hitch 1 to retain the claw 9, 10 in a closed position. In a first embodiment, as shown in Fig. 3, the locking means 23 operates to wedge the front claw 7 and comprises a movable wedge 24 and an actuator 25 in the form of a ram, the wedge 24 being attached to the reciprocating arm of the actuator 25 whereby it can be extended or retracted into or out of a wedging position. The wedge 24 is designed to locate between a flat face 26 defined by the claw 9 and a fixed portion (not shown) of the body of the hitch 1 after the claw 9 has been rotated into a closed position. Operation of the actuator 25 to move the wedge into this position can be triggered by the control means receiving a signal from third sensor (not shown) that detects when the claw 9 has been rotated sufficiently for this to occur. Alternatively, the control means could trigger the actuator 25 after the ram 15 has been fully extended.).
Cockerham does disclose that the first sensor is proximate the top surface of the implement carrier when you rotate the implement carrier clockwise (see at least Cockerham, fig. 3 & pg. 8); thus, one of ordinary skill in the art before the effective filing date of the invention would recognize the benefit of having a first sensor proximate the top surface of the implement carrier in order to couple the implement correctly. 
Cockerham does not explicitly disclose
the implement carrier including a front face configured to be positioned in contact with an implement carrier interface of the implement when the implement is coupled to the implement carrier,
a top surface angled with respect to the front face, a bottom surface angled with respect to the front face,
the implement carrier configured such that the engagement feature is at a top portion of the implement carrier during a process of beginning engagement with the implement,
a first sensor positioned at a first position on the top surface of the implement carrier during the process of beginning engagement with the implement, and configured to detect presence of the implement,
a second sensor at a second position on the bottom surface of the implement carrier and configured to detect presence of the implement.
Kean teaches
the implement carrier including a front face configured to be positioned in contact with an implement carrier interface of the implement when the implement is coupled to the implement carrier (see at least Kean, para. [0041]: As described in greater detail below, the force data may be collected at or near the linkage and/or implement connection interfaces at which force is transferred between the linkage assembly 130, the coupler assembly 150, and/or the implement 120. Similarly, the acceleration data may be measured at or near the linkage connection interface between the coupler assembly 150 and the linkage assembly 130 and/or at or near the implement connection interface between the coupler assembly 150 and the implement 120.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham the implement carrier including a front face configured to be positioned in contact with an implement carrier interface of the implement when the implement is coupled to the implement carrier of Kean in order to determine the mass of the load (see at least Kean, para. [0041]).
Fey teaches
a top surface angled with respect to the front face, a bottom surface angled with respect to the front face implement (see at least Fey, Figs. 1b-1d & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.),
the implement carrier configured such that the engagement feature is at a top portion of the implement carrier during a process of beginning engagement with the implement (see at least Fey, Figs. 1b & Figs. 2A-2C & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors... Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0027]: In embodiments including two connections, the first connection 304 (e.g., the connection between the connector assembly 300 and the receiver assembly 400) may be substantially similar. That is, implements coupled to work vehicles only by the first connection may be configured to receive the same connector assembly 300 as implements 200 configured to form two connections 304, 130. Accordingly, the method and systems described herein are compatible with implements configured to form only the first connection 304. In certain embodiments, the operator may provide a signal to the work vehicle 100 to indicate the number of connections the implement is configured to form. The automated coupling process and the connections established by the process may be better understood with reference to FIG. 1B, depicting the work vehicle 100 when not coupled to an implement 200, and FIG. 1C, depicting the implement when not coupled to a work vehicle 100. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.),
a first sensor positioned at a first position on the top surface of the implement carrier during the process of beginning engagement with the implement, and configured to detect presence of the implement (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors... Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham the implement carrier configured such that the engagement feature is proximate a top portion of the implement carrier during a process of beginning engagement with the implement, a first sensor positioned at a first position on the top surface of the implement carrier during the process of beginning engagement with the implement, and configured to detect presence of the implement of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).
Hill teaches
a second sensor at a second position on the bottom surface of the implement carrier and configured to detect presence of the implement (see at least Hill, Fig. 6 & para. [0069]: FIG. 6 shows a pin detection system 650 embodying one aspect of the invention included in the dedicated coupler 210. The pin detection system 650 comprises a sensor 652 with detection zone 653 . The system 650 may be similar to the detection system 450 and so a similar description applies, as would be apparent to a skilled person, unless otherwise indicated. Accordingly, when the coupling protrusion 227 (which may be referred to as a pin) is correctly positioned in the recess 222 to allow it to be engaged correctly by the locking member 230, the pin 227 (i.e. at least part of it) is in the detection zone 653 and is detected by sensor 652, the detection being indicated by the output of the sensor 652, which can therefore be used as an indication of the correct engagement of the attachment and coupler prior to the operation of the locking member 230.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham to a second sensor at a second position on the bottom surface of the implement carrier and configured to detect presence of the implement of Hill in order for determining that the rear pin is in the correct position before closing the coupler's locking mechanism (see at least Hill, para. [0005]).

As per claim 18 Cockerham does not explicitly disclose
wherein the first position of the first sensor is at the top surface of the implement carrier on a first side of the implement carrier, and wherein the second position of the second sensor is at a bottom surface of a second side of the implement carrier, the first and second sides of the implement carrier being laterally spaced between first and second sides of the power machine.
Fey teaches
wherein the first position of the first sensor is at the top portion of the implement carrier on a first side of the implement carrier (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors, strain gauges, load cells, speed sensors, accelerometers, vibration sensors, force or resistance sensors, load level sensors, load tilt or angle sensors, load weight sensors, location stability sensors (e.g., motion caused by waves), or any combination thereof. Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
the first and second sides of the implement carrier being laterally spaced between first and second sides of the power machine (see at least Fey, Figs. 1b-1d & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham wherein the first position of the first sensor is at the top portion of the implement carrier on a first side of the implement carrier, the first and second sides of the implement carrier being laterally spaced between first and second sides of the power machine of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).
Hill teaches
wherein the second position of the second sensor is at a bottom portion of a second side of the implement carrier (see at least Hill, Fig. 6 & para. [0069]: FIG. 6 shows a pin detection system 650 embodying one aspect of the invention included in the dedicated coupler 210. The pin detection system 650 comprises a sensor 652 with detection zone 653 . The system 650 may be similar to the detection system 450 and so a similar description applies, as would be apparent to a skilled person, unless otherwise indicated. Accordingly, when the coupling protrusion 227 (which may be referred to as a pin) is correctly positioned in the recess 222 to allow it to be engaged correctly by the locking member 230, the pin 227 (i.e. at least part of it) is in the detection zone 653 and is detected by sensor 652, the detection being indicated by the output of the sensor 652, which can therefore be used as an indication of the correct engagement of the attachment and coupler prior to the operation of the locking member 230.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham wherein the second position of the second sensor is at a bottom surface of the second side of Hill in order for determining that the rear pin is in the correct position before closing the coupler's locking mechanism (see at least Hill, para. [0005]).

As per claim 19 Cockerham does not explicitly disclose
wherein the implement carrier comprises first and second plates respectively providing the front face on the first and second sides of the implement carrier, wherein the first position of the first sensor is at a top surface of the first plate, and wherein the second position of the second sensor is at a bottom surface of the second plate.
Fey teaches
wherein the implement carrier comprises first and second plates respectively providing the front face on the first and second sides of the implement carrier, wherein the first position of the first sensor is at a top surface of the first plate (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham wherein the implement carrier comprises first and second plates respectively providing the front face on the first and second sides of the implement carrier, wherein the first position of the first sensor is at a top surface of the first plate of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).
Hill teaches
wherein the second position of the second sensor is at a bottom surface of the second side (see at least Hill, Fig. 6 & para. [0069]: FIG. 6 shows a pin detection system 650 embodying one aspect of the invention included in the dedicated coupler 210. The pin detection system 650 comprises a sensor 652 with detection zone 653 . The system 650 may be similar to the detection system 450 and so a similar description applies, as would be apparent to a skilled person, unless otherwise indicated. Accordingly, when the coupling protrusion 227 (which may be referred to as a pin) is correctly positioned in the recess 222 to allow it to be engaged correctly by the locking member 230, the pin 227 (i.e. at least part of it) is in the detection zone 653 and is detected by sensor 652, the detection being indicated by the output of the sensor 652, which can therefore be used as an indication of the correct engagement of the attachment and coupler prior to the operation of the locking member 230.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham wherein the second position of the second sensor is at a bottom surface of the second side of Hill in order for determining that the rear pin is in the correct position before closing the coupler's locking mechanism (see at least Hill, para. [0005]).

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cockerham, in view of Fey, in view of Hill, further in view of DE 202013102986, hereinafter (“'986”).
As per claim 5 Cockerham discloses
wherein determining whether the locking mechanism sensor of the implement sensing system detects the locking mechanism in an activated position comprises sensing whether a wedge of the implement carrier is in an extended position (see at least Cockerham, Fig. 11, pg. [14-15]: Sensor 49 detects the presence of the fin 45 within the slot 48 and therefore detects when the projection 46 has cleared the slot 48 indicating that the claw 9 has moved into a closed position. Sensor 49 is considered to be active when the slot 48 is clear. Sensor 50 detects movement of the wedge 23 into a wedging position and can therefore be used to signal that a bucket or other attachment has been safely attached to the hitch 44 and is now ready for use. Sensor 50 is considered to be active when the wedge 23 is in a fully wedging position.).
Cockerham fails to explicitly disclose 
a handle of the implement carrier is in a position that moves a coupled pin of the implement carrier to an extended position, instead of a wedge.
'986 teaches 
sensing whether a handle of the implement carrier is in a position that moves a coupled pin of the implement carrier to an extended position (see at least '986, Fig. 1, para. [0021]: Should now an attachment to the quick-change device 1 , which is mounted on the work vehicle, be attached, the operating lever 12 brought into position A, whereupon that with the operating lever 12 connected locking element 15 respectively. 16 from the locking element receptacle 13 respectively. 14 removed (position a), allowing the attachment in the quick-change device 1 can be introduced. After the attachment has been fitted, the operating lever becomes 12 moved to the position B, whereby the respective locking element 15. 16 in the direction of the locking element holder 13. 14 moved and through this locking element recording 13. 14 passes through (position b). If the locking is done correctly, then the locking element 15. 16 a supernatant 15a respectively. 16a on the sensor element 17. 18 facing side up. The end of the supernatant 15a. 16a has thus assumed a desired position, that of the sensor element 17. 18 is detected.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham to include sensing whether a handle of the implement carrier is in a position that moves a coupled pin of the implement carrier to an extended position as taught by '986 in order to ensure safety (see at least '986, para. [0006]).

As per claim 6 Cockerham discloses
wherein determining whether the locking mechanism sensor of the implement sensing system detects the locking mechanism in an activated position comprises sensing whether a wedge of the implement carrier is in an extended position (see at least Cockerham, Fig. 11, pg. [14-15]: Sensor 49 detects the presence of the fin 45 within the slot 48 and therefore detects when the projection 46 has cleared the slot 48 indicating that the claw 9 has moved into a closed position. Sensor 49 is considered to be active when the slot 48 is clear. Sensor 50 detects movement of the wedge 23 into a wedging position and can therefore be used to signal that a bucket or other attachment has been safely attached to the hitch 44 and is now ready for use. Sensor 50 is considered to be active when the wedge 23 is in a fully wedging position.).
Cockerham fails to explicitly disclose 
a handle of the implement carrier is in a position that moves a coupled pin of the implement carrier to an extended position, instead of a wedge.
'986 teaches 
sensing whether a handle of the implement carrier is in a position that moves a coupled pin of the implement carrier to an extended position (see at least '986, Fig. 1, para. [0021]: Should now an attachment to the quick-change device 1 , which is mounted on the work vehicle, be attached, the operating lever 12 brought into position A, whereupon that with the operating lever 12 connected locking element 15 respectively. 16 from the locking element receptacle 13 respectively. 14 removed (position a), allowing the attachment in the quick-change device 1 can be introduced. After the attachment has been fitted, the operating lever becomes 12 moved to the position B, whereby the respective locking element 15. 16 in the direction of the locking element holder 13. 14 moved and through this locking element recording 13. 14 passes through (position b). If the locking is done correctly, then the locking element 15. 16 a supernatant 15a respectively. 16a on the sensor element 17. 18 facing side up. The end of the supernatant 15a. 16a has thus assumed a desired position, that of the sensor element 17. 18 is detected.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham to include sensing whether a handle of the implement carrier is in a position that moves a coupled pin of the implement carrier to an extended position as taught by '986 in order to ensure safety (see at least '986, para. [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668    
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668